COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Eddie M. Herrera v. The State of Texas

Appellate case number:   01-16-00403-CR

Trial court case number: 1454506

Trial court:             183rd District Court of Harris County

      The trial court appointed Juan M. Contreras as counsel on appeal for appellant. Nicole
DeBorde has filed a notice of appearance, stating she is counsel of record for appellant. Now,
DeBorde has tendered appellant’s brief.
        This Court has not been notified by a motion complying with Rule 6.5(d) that appointed
counsel, Juan M. Contreras, has withdrawn and that DeBorde is substituting for withdrawing
counsel. See TEX. R. APP. P. 6.5(d). Accordingly, we direct DeBorde to file a motion to
substitute in compliance with Rule 6.5(d) within 10 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: October 27, 2016